DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final First Office Action in response to the claims filed August 28, 2020; claims 1-23 are pending and will be prosecuted on the merits.  


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-12 and 14-23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 and 14-23 of copending Application No. 16/795,651. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The instant patent application No. 16/873,923 and the copending patent application No. 16/795,651 BOTH set forth: 
Claim 1, a support strap comprising: a. a band having a buckle end and a lead end; b. a windlass strap secured to said band at a first position and a second position along a length of the band; and c. a windlass handle providing a windlass bar, said windlass handle being secured to said windlass strap at said windlass bar, such that rotation of said windlass handle rotates said windlass bar and winds said windlass strap.  
Claim 2, that rotation of said windlass handle rotates said windlass bar so as to twist a portion of said windlass strap which shortens an effective length of said windlass strap.  
Claim 3, a cover strap selectively covering said windlass handle and said windlass strap.  
Claim 4, said cover strap and said windlass strap are a unitary piece of material.  
Claim 5, said windlass handle has a flat body capable of lying flush with said band.  
Claim 6, at least one storage flap foldable over said windlass handle when said windlass handle is flush with said band, said cover strap and said at least one storage flap securable to each other to cover said windlass handle and said windlass strap.  
Claim 7, the cover strap and storage flap are securable to one another with a hook and loop fastener.  
Claim 8, at least one windlass handle retainer having a slot for receiving and retaining a portion of said flat body of said windlass handle, said cover strap and said at least one storage flap securable to one another to cover said windlass handle, said windlass strap and said at least one windlass handle retainer.  
Claim 9, said at least one windlass handle retainer is formed of a flat body capable of lying flush with said band.
  Claim 10, at least one windlass handle retainer having a slot for receiving and retaining a portion of said windlass handle to prevent counter-rotation thereof under a force generated by said windlass strap when wound by said windlass bar.  
Claim 11, said at least one windlass handle retainer includes a second slot for receiving and retaining a portion of said windlass handle to prevent counter-rotation thereof under a force generated by said windlass strap when wound by said windlass bar, said slot, when employed to retain a portion of said windlass handle, preventing counter-rotation of said windlass handle in a first direction, and said second slot, when employed to retain a portion of said windlass handle, preventing counter-rotation of said windlass handle in an opposite direction from said first direction.  
Claim 12, the first slot is open in a first direction and the second slot is open in a second direction, and wherein the first direction is opposite of the second direction.  
Claim 14, a buckle located at the buckle end of the band.  
Claim 15, the buckle is selected from the group consisting of screw closure type, clamp closure type, stitch closure type, tongue buckle type, double side type, reversible type, double ring type, auto-grip buckle type, military buckle type, clip buckle type, wrestling buckle type, auto-lock buckle type, pin buckle type, flip closure buckle type, self-defense buckle type, automatic locking splice buckle type, military utility buckle type, automatic utility buckle type, webbing buckle type, clip-on buckle type, clip-latch buckle type, rigger's belt type, and designer military buckle type.  
Claim 16, the buckle is a webbing type buckle.  
Claim 17, said band has an exterior side and an interior side and wherein said windlass strap and said windlass handle are located on the exterior side of said band.  
Claim 18 (17, 1) of instant application and claim 18 of ‘651 application, a support strap comprising: a. a band having a buckle end and a lead end; b. a windlass strap secured to said band at a first position and a second position along a length of the band; and c. a windlass handle providing a windlass bar, said windlass handle being secured to said windlass strap at said windlass bar, such that rotation of said windlass handle rotates said windlass bar and winds said windlass strap (claim 1 of instant application, claim 18 of ‘651), said band has an exterior side and an interior side and wherein said windlass strap and said windlass handle are located on the exterior side of said band (claim 17 of instant application, claim 18 of ‘651), a comfort pad located on the interior side of the band at a position opposite said windlass handle (claim 18 of instant application and claim 18 of ‘651).  
Claim 19, a lanyard connection loop.  
Claim 20, a stabilizer component attached to the support strap.  
Claim 21 (20, 1) of instant application and claim 21 of ‘651 application, a support strap comprising: a. a band having a buckle end and a lead end; b. a windlass strap secured to said band at a first position and a second position along a length of the band; and c. a windlass handle providing a windlass bar, said windlass handle being secured to said windlass strap at said windlass bar, such that rotation of said windlass handle rotates said windlass bar and winds said windlass strap (claim 1 of instant application, claim 21 of ‘651), a stabilizer component attached to the support strap (claim 20 of instant application, claim 21 of ‘651), the stabilizer component includes a payload chamber accessible through flaps located at both ends of the stabilizer component (claim 21 of instant application, claim 21 of ‘651).  
Claim 22, at least one windlass handle retainer having a slot for receiving and retaining a portion of said windlass handle and a second slot for receiving and retaining a portion of said windlass handle.  
Claim 23, a method of using the support strap of claim 22 as a tourniquet comprising the steps of: a. forming a loop with the band placed around an extremity adjacent an injury to said extremity; b. feeding the lead end of band through the buckle; c. cinching the band; d. rotating the windlass handle which rotates the windlass bar and winds the windlass strap; and e. retaining a portion of the windlass handle within either the slot or second slot of the at least one windlass handle retainer.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference Characters 30, 25, 44, 44B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48b” has been used to designate two different parts in Figure 2 and reference character “48” has been used to designate two different parts in Figures 5 and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation "the buckle" in line 5 of claim 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-12, 14-17, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Holloman et al. (US 10,335,160).
Regarding claim 1, Holloman discloses a support strap (Ref 100) comprising: a. a band (Ref 101) having a buckle end (Ref 102, 123) and a lead end (Ref 103); b. a windlass strap (Ref 122) secured to said band at a first position and a second position along a length of the band (Ref 122, C5, L38-45; C6, L8-29, L48-63); and c. a windlass handle (Ref 124) providing a windlass bar (Ref 124, 126, 127; where the windlass bar is the bar that is formed between openings Ref 126, 127 in handle Ref 124), said windlass handle being secured to said windlass strap at said windlass bar (Ref 124, 122, 126, 127; where windlass strap Ref 122 passes through openings Ref 126, 127 and around the windlass bar formed between the openings Ref 126, 127 to secure the handle Ref 124 to the strap Ref 122), such that rotation of said windlass handle rotates said windlass bar and winds said windlass strap (Ref 124, 122; C7, L48-C8, L13).  
Regarding claim 2, Holloman discloses that rotation of said windlass handle (Ref 124) rotates said windlass bar (Ref 124, 126, 127; where the bar is formed in the handle Ref 124 between the openings Ref 126, 127 and therefore the bar rotates with rotation of the handle Ref 124) so as to twist a portion of said windlass strap which shortens an effective length of said windlass strap (Ref 122; C7, L48-C8, L13).  
Regarding claim 3, Holloman discloses a cover strap selectively covering said windlass handle and said windlass strap (Ref 132, 138; C8, L40-50; C9, L3-14; where cover straps Ref 132, 138 are capable of selectively covering portions of the handle Ref 124 and strap Ref 122 as shown in Figure 3).  
Regarding claim 5, Holloman discloses that said windlass handle has a flat body capable of lying flush with said band (Ref 124, 101; where the handle Ref 124 has a flat body portion that is capable of lying flush with said band as shown in Figures 1-3).  
Regarding claim 10, Holloman discloses at least one windlass handle retainer having a slot for receiving and retaining a portion of said windlass handle to prevent counter-rotation thereof under a force generated by said windlass strap when wound by said windlass bar (Ref 128, 134; C7, L56-C8, L20; where the retainer has an opening through the center and is therefore interpreted as a retainer having a slot for receiving and retaining a portion of said windlass handle to prevent counter-rotation under a force generated by strap Ref 122 when wound by windlass bar 124, 126, 127)
Regarding claim 11, Holloman discloses that said at least one windlass handle retainer (Ref 128, 134; where at least one retainer can include a second retainer Ref 134), which includes a second slot for receiving and retaining a portion of said windlass handle to prevent counter-rotation thereof under a force generated by said windlass strap when wound by said windlass bar (Ref 134 C7, L56-C8, L20; where second retainer Ref 134 includes an opening through the center and is therefore interpreted as a second retainer having a second slot for receiving and retaining a portion of said windlass handle Ref 124 to prevent counter-rotation under a force generated by said windlass strap Ref 122 when wound by said windlass bar Ref 124, 126, 127), said slot, when employed to retain a portion of said windlass handle, preventing counter-rotation of said windlass handle in a first direction (Ref 128; Figures 1-3; C7, L56-C8, L20), and said second slot, when employed to retain a portion of said windlass handle, preventing counter-rotation of said windlass handle in an opposite direction from said first direction (Ref 134;Figures 1-3; C7, L56-C8, L20; where second slot Ref 134 is on an opposite side of the support strap from the first slot Ref 128 and is capable of preventing counter-rotation of said windlass handle in an opposite direction from said first direction).  
Regarding claim 12, Holloman discloses the first slot is open in a first direction (Ref 128; where the first slot is open in a first direction to receive the windlass handle) and the second slot is open in a second direction (Ref 134), and wherein the first direction is opposite of the second direction (Ref 128, 134; see annotated Figure 1 below; where first and second directions to receive the windlass are opposite one another).  

    PNG
    media_image1.png
    430
    925
    media_image1.png
    Greyscale

Regarding claim 14, Holloman discloses a buckle located at the buckle end of the band (Ref 123, 102).  
Regarding claim 15, Holloman discloses that the buckle is selected from the group consisting of screw closure type, clamp closure type, stitch closure type, tongue buckle type, double side type, reversible type, double ring type, auto-grip buckle type, military buckle type, clip buckle type, wrestling buckle type, auto-lock buckle type, pin buckle type, flip closure buckle type, self-defense buckle type, automatic locking splice buckle type, military utility buckle type, automatic utility buckle type, webbing buckle type, clip-on buckle type, clip-latch buckle type, rigger's belt type, and designer military buckle type (Ref 123)  
Regarding claim 16, Holloman discloses that the buckle is a webbing type buckle (Ref 123; where a webbing strap material passes through the buckle and is therefore interpreted as a webbing type buckle; where the Examiner additionally notes that the buckle shown in Figures 1-3 of Holloman is similar to the buckle shown in Figures 1 and 7 of the instant application; where one end of the strap/webbing material is secured to an end of the buckle and an opening on the opposite end of the buckle allows the strap/webbing material to pass through and be pulled tight to form and secure a loop around a limb and therefore the buckle of Holloman is similarly interpreted as a webbing type buckle).  
Regarding claim 17, Holloman discloses that said band (Ref 101) has an exterior side (Ref 104) and an interior side (Ref 105) and wherein said windlass strap and said windlass handle are located on the exterior side of said band (Ref 104, 122, 124; C4, L35-53; Figure 6; where Figure 6 shows that the strap Ref 122 and handle Ref 124 are located on exterior side Ref 104).  
Regarding claim 22, Holloman discloses at least one windlass handle retainer (Ref 128, 134; where at least one retainer can include first Ref 128 and second retainers Ref 134) having a slot for receiving and retaining a portion of said windlass handle (Ref 128; C7, L56-C8, L20; where the retainer has an opening through the center and is therefore interpreted as a retainer having a slot for receiving and retaining a portion of said windlass handle) and a second slot for receiving and retaining a portion of said windlass handle (Ref 134 C7, L56-C8, L20; where second retainer Ref 134 includes an opening through the center and is therefore interpreted as a second retainer having a second slot for receiving and retaining a portion of said windlass handle Ref 124)
Regarding claim 23, Holloman discloses a method of using the support strap of claim 22 as a tourniquet comprising the steps of: a. forming a loop with the band placed around an extremity adjacent an injury to said extremity (Ref 100, 101; C7, L48-C8, L13; where belt Ref 100 is secured around a bleeding body part (i.e. around an extremity adjacent an injury to said extremity)); b. feeding the lead end of band through the buckle (Ref 101, 103, 123; C4, L15-29, 46-53, C9, L14-30); c. cinching the band (Ref 101, 123; C4, L15-29, 46-53; C9, L14-30); d. rotating the windlass handle (Ref 124) which rotates the windlass bar (Ref 124, 126, 127) and winds the windlass strap (Ref 122; C4, L15-29); and e. retaining a portion of the windlass handle (Ref 124) within either the slot or second slot of the at least one windlass handle retainer (Ref 128, 134; C8, L14-20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloman et al. (US 10,335,160).
Regarding claim 4, Holloman discloses the use of multiple layers of fabric in the tourniquet system and in various places throughout the reference teaches different layers of material could be attached or formed together (C5, L11-24, L62-C6, L7) but fails to explicitly disclose that the cover strap and windlass strap are a unitary piece of material.
Since Holloman already teaches that different layers of fabric could be unitary or separate pieces of material attached, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover strap and the windlass strap to be a unitary piece of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim(s) 6-9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloman et al. (US 10,335,160) as applied to claims 1, 3, and 5 above, and further in view of Voros (US 2020/0237379).
Regarding claims 6, 7, 8, 9, 13 Holloman discloses at least one windlass handle retainer having a slot for receiving and retaining a portion of said flat body of said windlass handle; wherein said at least one windlass handle retainer includes a first windlass handle retainer and a second windlass handle retainer (First Windlass handle Retainer Ref 128, Second Windlass handle Retainer 134; C8, L14-20; where the retainer has an opening through the center and is therefore interpreted as a retainer having a slot for receiving a portion of said flat body of said windlass handle), said windlass bar of said windlass handle (Ref 124, 126, 127; where the windlass bar is formed between the openings Ref 126, 127 in the handle Ref 124) being positioned between said first windlass handle retainer and said second windlass handle retainer (Figures 1, 2, 6; Ref 128, 134; where Ref 124 is between Ref 128, 134); wherein said at least one windlass handle retainer is formed of a flat body capable of lying flush with said band (Ref 128, 134; See Figures 1, 2, 6, which show retainers Ref 128, 134 are formed of a flat body capable of lying flush with the band Ref 101); and where Holloman additionally discloses a cover strap that is capable of covering part of the windlass handle, windlass strap and said at least one windlass handle retainer (Ref 132, 138; handle Ref 124, strap Ref 122 and retainer Ref 128, 134) but fails to explicitly disclose a storage flap or that the storage flap and the cover strap are securable to one another with a hook and loop fastener.
However, Voros teaches a similar tourniquet belt and additionally teaches that it is well known to use a storage flap foldable over a windlass handle when the windlass handle is flush with a band, where said cover strap and said at least one storage flap securable to each other to cover said windlass handle and said windlass strap and a windlass handle retainer (Figure 4; Ref 105, 110; Para [0004], [0011]; where Ref 110 and 105 form storage flaps and cover straps that are securable to each other to cover a windlass handle Ref 135, strap Ref 115 and a windlass handle retainer Ref 170); wherein the cover strap and storage flap are securable to one another with a hook and loop fastener (Figure 4; Ref 105, 11; Para [0004], [0011], [0031], [0039], [0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tourniquet of Holloman to include a storage flap and to additionally modify the cover strap of Holloman to be able to interact with and secure to a storage flap as suggested by Voros, since such a modification helps conceal and protect the tourniquet components during regular activities.
  Regarding claim 18, Holloman discloses all of the claimed limitations above but fails to disclose a comfort pad.
However, Voros teaches a similar tourniquet belt and additionally teaches that it is well known to include a comfort pad located on the interior side of the band at a position opposite said windlass handle (Ref 110; Para [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tourniquet of Holloman to include a comfort pad opposite the windlass handle as suggested by Voros, since such a modification provides a padding component that acts as a barrier between the tourniquet system and a patient, which aids in prevention of pinching or damaging the skin of the patient, while enabling the system to apply a relatively uniform contact pressure along the length of the system.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloman et al. (US 10,335,160) as applied to claim 1 above, and further in view of Schuman et al. (US 2016/0265873).
Regarding claim 19, Holloman discloses all of the claimed limitations above but fails to explicitly disclose a lanyard connection loop.
However, Schuman teaches a similar tourniquet system/band of material (i.e. gun sling) and additionally teaches that it is well known to include a lanyard connection loop on the band of material, since such a loop allows a tourniquet to be attached to other items, such as a gun; where the band of material/tourniquet can be used as a gun sling while providing the user a tourniquet/first aid kit to use in case of a serious injury (Ref 122, 124, 14, 12; Para [0003], [0006]; where the loop of material is used to attach to other items and is capable of connecting to a lanyard or other item and is therefore interpreted as a lanyard connection loop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tourniquet of Holloman to include a lanyard connection loop as suggested by Schuman, since such a modification allows the tourniquet system to connect to a variety of other devices/items, including a gun, thereby allowing others who are all at intermittent risk of a serious injury, such as hunters, police and/or military users to easily carry a first-aid tourniquet.

Claim(s) 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloman et al. (US 10,335,160) as applied to claim 1 above, and further in view of Holmes (US 2014/0131402).
Regarding claim 20, Holloman discloses that it is known to add additional layers of material to stiffen the strap but fails to explicitly disclose that the strap can include a stabilizer component having a payload chamber accessible through flaps.
However, Holmes teaches that it is well known in the art for a band that fits around a limb to additionally include a payload chamber on a stabilizer component attached to the band in order to allow the user to carry other small objects while leaving the user’s hands free without interfering with normal activities (abstract, Para [0017], [0018], [0025]; Ref 34, 40, 30, 50, Band Ref 12; Stabilizer Component: Ref 34, 40; where Ref 34, 40 are additional layers and therefore increase the thickness/sturdiness of band and allow additional items to be carried by the band is therefore being interpreted as a stabilizer component; Payload chamber Ref 30, 50; where Ref 30, 50 are pockets to receive items and are therefore interpreted as a payload chamber ); where the payload chamber is accessible through flaps located at both ends of the stabilizer component (Ref 38; 39; Para [0017], [0018]; where flaps Ref 38, 29 are located at both ends of the stabilizer component and allow different ways of accessing the payload chamber).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tourniquet of Holloman to include a payload chamber on a stabilizer component as suggested by Holmes, since such a modification allows the tourniquet system to carry other small objects, allowing the user of the system to hold objects while leaving the user’s hand free and without interfering with normal activities when using the band

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Black (US 2018/0256172) shows a cover flap securable to a storage flap to help conceal and store a tourniquet.
Duncan (US 11,224,280) shows payload chamber on a band accessible by a flap
Do (US 10,010,158) shows a payload chamber within a belt
Carmichael (US 2,339,239) shows a combination tourniquet/first aid kit with payload chambers
Rose et al. (US 2011/0270299) shows windlass retainer including first and second slots for receiving and retaining a flat windlass; where the first and second slots are respectively open in first and second opposite directions
Henderson (US 2015/0257767) shows a windlass retainer including first and second slots for receiving and retaining a windlass; where the first and second slots are respectively open in first and second opposite directions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771